DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amin Aleali on 5/20/2022.
The application has been amended as follows: 
At claim 2, line 2, after “holding” replace “a” with “all of the”
At claim 2, line 3, after “dishwasher” insert “within the housing”.
At claim 20, line 2, before “lid” insert “the sliding”. 
Allowable Subject Matter
Claims 2-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Eberhardt, Jr. (USPN 4,561,904) discloses a dishwashing machine having a conveying system for carrying dishes through rinsing, washing, and drying functions (Figures 1 and 5), however, fails to teach or disclose the feature of an optical scanner combined with a processing unit being configured to “compare the scanned data with a respective template; and repeat a washing cycle for the tableware if the scanned data does not match the respective template” in combination with the other features of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon et al. (USPPN 2019/0167068) discloses a dishwashing system at Figure 1 with a robot arm mechanism 130 in combination with a conveying system 405, 505, 209, to perform functions of washing by transferring the dishwashing rack from the carry-in stand to the washing chamber and then a stock rack 900 (Figure 2). Sensors 110 detect existence of tableware at release positions of the robot arm mechanism 130 (Paragraph [0031]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711